            Case 1:17-cr-00169-JGK Document 259 Filed 09/09/20 Page 1 of 2




125 Park Avenue, 7th Floor
New York, NY 10017                                                                         Evan L. Lipton
Telephone (212) 655-3500                                                                           Partner
                                                                                      Direct (212) 655-3517
Facsimile (212) 655-3535                                                                Fax (212) 655-3535
                                                                                              ell@msf-law.com


                                          September 4, 2020
  By ECF                                               Application granted. The hearing is adjourned to
                                                       December 10, 2020 at 2:30pm.
  Hon. John G. Koeltl
  United States District Judge                         SO ORDERED.
  Southern District of New York
  500 Pearl Street                                     New York, NY            /s/ John G. Koeltl
  New York, New York 10007                             September 9, 2020     John G. Koeltl, U.S.D.J

          Re:     United States v. Shivanand Maharaj, No. S1 17 Cr. 169-2 (JGK)
  Dear Judge Koeltl:
          We write on behalf of Shivanand Maharaj to request respectfully that the sentencing
  hearing in this matter, presently scheduled for September 25, 2020 (with defense papers due
  September 11, 2020), be adjourned to a date convenient to the Court in November 2020. We
  make this request based on the ongoing public health crisis and the issues it continues to present
  for in-person court proceedings, and the heightened risks that COVID-19 particularly poses for
  Mr. Maharaj and his family. We have conferred with A.U.S.A. Matthew Podolsky on this
  request, and the government takes no position on this application.
          As an initial matter, while we understand at this time that sentencing and related
  proceedings are being offered by the District Court by way of video or audio-conference, our
  client does not consent to waive his in-person appearance at his sentencing hearing, where his
  loss of liberty is at stake. Under the CARES Act, the defendant must consent after consulting
  with counsel. See CARES Act, at § 15002(b)(4). We have consulted with Mr. Maharaj and, as
  stated above, he does not provide such consent.
          Proceeding with Mr. Maharaj’s sentencing as scheduled also would create a particular
  hardship for Mr. Maharaj’s family. Mr. Maharaj’s wife, Reena, just gave birth on August 21,
  2020. She is experiencing medical complications that require her to limit physical activity in the
  coming months, causing her to rely on her husband for assistance with daily tasks. It is not safe
  for Reena, or anyone in the family, to travel anywhere where they may risk infection. The
  Maharaj family is highly sensitive to not exposing their newborn son to any possible contact with
  the virus. They also have a five-year-old child at home, for whom they have similar concerns.
  Reena, who is a physician acutely aware of the virus risks, has taken substantial precautions to
  avoid exposure in order to keep her young family safe, including limiting any trips outside of the
         Case 1:17-cr-00169-JGK Document 259 Filed 09/09/20 Page 2 of 2
                                                                              Hon. John L. Koeltl
                                                                               September 4, 2020
                                                                                      Page 2 of 2

house. Travelling from New Jersey to a courtroom proceeding in Manhattan is inconsistent with
these efforts.
       Given these circumstances, we respectfully request that the sentencing proceeding in this
matter be adjourned to a date in November 2020 that is convenient to the Court.
                                            Respectfully yours,
                                            MEISTER SEELIG & FEIN LLP
                                                    /s/ELL
                                            By: Evan L. Lipton
                                                Henry E. Mazurek
                                                Counsel for Shivanand Maharaj


cc:    Government Counsel (by ECF)
